           Entered on Docket July 14, 2020

                                                           Below is the Order of the Court.



                                                          _____________________
 1
                                                          Mary Jo Heston
                                                          U.S. Bankruptcy Judge
 2
                                                          (Dated as of Entered on Docket date above)
 3

 4

 5      ________________________________________________________________

 6

 7

 8
                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA

10
      In re:                                       Case No.: 20-41042-MJH
11
      EVETTE DELORES SWAFFORD,                     AGREED ORDER SUSTAINING TRUSTEE’S
12                                                 OBJECTION TO CONFIRMATION WITH
                                                   STRICT COMPLIANCE
13                                       Debtor.
14
               NOTICE that the failure to file a feasible, amended, Chapter 13 Plan and notice it for
15
     hearing in accordance with the terms of this Order may result in the Trustee or objecting party
16
     submitting an order dismissing this Chapter 13 proceeding without further notice.
17
               THIS MATTER having come before the above entitled Court pursuant to the Chapter 13
18
     Trustee's Objection to Confirmation with Strict Compliance and the Court having reviewed the
19
     records and files herein and being fully advised, it is hereby
20
               ORDERED, ADJUDGED and DECREED that the Trustee’s objection to confirmation
21
     is SUSTAINED and confirmation is DENIED; it is further
22
               ORDERED, ADJUDGED and DECREED that the Debtor shall file a feasible amended
23
     plan no later than 14 days from the date of entry of this order and that the Debtor note said
24

25                                                                                       Michael G. Malaier
                                                                                 Chapter 13 Standing Trustee
                                                                                      2122 Commerce Street
     ORDER SUSTAINING OBJECTION TO CONFIRMATION - 1                                     Tacoma, WA 98402
                                                                                             (253) 572-6600
 1   amended plan for hearing with the requisite notice as required by Fed. R. Bankr. P. 2002(b) on

 2   the next available Chapter 13 motion calendar; it is further

 3          ORDERED, ADJUDGED and DECREED that failure to file a feasible, amended,

 4   Chapter 13 Plan and notice it for hearing in accordance with the terms of this Order may result in

 5   the Trustee submitting an order dismissing this Chapter 13 proceeding, without further notice;

 6          ORDERED, ADJUDGED and DECREED that the Trustee’s Office shall file a proof of

 7   service verifying notice of this order was given to the Debtor, Debtor's counsel and any other

 8   party requesting notice.
                                              ///End of Order///
 9

10
     Presented by:
11

12

13   Mathew S. LaCroix, WSBA# 41847 for
     Michael G. Malaier, Chapter 13 Trustee
14
     Agreed to/Notice of Presentation Waived by:
15

16
     /s/ Edgar Hall
     Edgar Hall, WSBA# 40174
17
     Attorney for Debtor
18

19
     /s/ James K. Miersma
20   James K. Miersma, WSBA# 22062
     Attorney for Mechanics Bank
21

22

23

24

25                                                                                  Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
                                                                                 2122 Commerce Street
     ORDER SUSTAINING OBJECTION TO CONFIRMATION - 2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
